Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 21 day of July, 2014, is
entered into by Cerulean Pharma Inc., a Delaware corporation with its principal
place of business at 840 Memorial Drive, 5th Floor, Cambridge, MA 02139 (the
“Company”), and Christopher D.T. Guiffre (the “Employee”).

The Company desires to continue to employ the Employee and the Employee desires
to continue to be employed by the Company. In consideration of the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
parties hereto, the parties agree as follows:

1. Term of Employment. The Company hereby agrees to continue to employ the
Employee and the Employee hereby accepts continued employment with the Company,
upon the terms set forth in this Agreement. There shall be no definite term of
employment, and the Employee’s employment shall be at-will such that both the
Company and the Employee remain free to end the employment relationship for any
reason, at any time, with or without notice.

2. Title and Capacity. The Employee shall serve as Senior Vice President and
Chief Business Officer of the Company and shall report to the Chief Executive
Officer of the Company. The Employee shall be based at the Company’s
headquarters in Cambridge, Massachusetts.

The Employee agrees to undertake the duties and responsibilities inherent in
such position and such other duties and responsibilities as the Chief Executive
Officer or the Board of Directors of the Company (the “Board”) shall from time
to time reasonably assign to him. The Employee agrees to devote his entire
business time, attention and energies to the business and interests of the
Company. The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein that may
be adopted from time to time by the Company.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

3.1 Base Salary. The Company shall pay the Employee, in accordance with the
Company’s regular payroll practices, a base salary at the annualized rate of
$310,000, subject to adjustment thereafter by the Board.

3.2 Bonus. In addition to a base salary, the Employee will be eligible to
receive a performance-based annual bonus for each fiscal year in which he is
employed by the Company in the capacity of Senior Vice President and Chief
Business Officer. This bonus shall be based upon reasonably attainable annual
quantitative and qualitative performance objectives established by the Board.
The Employee’s annual bonus level target shall be set at forty percent (40%) of
the Employee’s base salary for the currently applicable fiscal year and shall be
subject to adjustment thereafter by the Board. The Board will determine, in its
sole discretion, based upon its review of the achievement of the performance
objectives for a given fiscal year and its consideration of the recommendation
of the Compensation Committee, whether (and in what amount) a bonus award is
payable to the Employee.

To be eligible to receive a bonus award, the Employee must be an active employee
on the date any such bonuses are distributed.

3.3 Employee Benefits. The Employee shall be entitled to participate in all
benefit plans and programs that the Company establishes and makes available to
its employees to the extent that the Employee is eligible under (and subject to
the provisions of) the plan documents governing those programs. The Employee
shall be entitled to twenty-five (25) days paid vacation per year plus personal
days and paid holidays generally offered by the Company to its employees, each
to be administered in accordance with Company policy.



--------------------------------------------------------------------------------

3.4 Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement in accordance with the
Company’s expense reimbursement policies as set forth in the Company’s employee
handbook, a copy of which has been provided to the Employee. The reimbursement
of expenses hereunder shall be subject to the terms and conditions set forth in
Section 18(e) of this Agreement.

3.5 Withholding. All salary, bonus and other compensation or benefits payable to
the Employee shall be subject to applicable withholdings and taxes.

4. Payments Upon Resignation By The Employee Without Good Reason or Termination
By The Company For Cause.

4.1 Payment upon Voluntary Resignation or Termination for Cause. If the Employee
voluntarily resigns his employment other than for Good Reason (as defined in
Section 4.2), or if the Company terminates the Employee for Cause (as defined in
Section 4.3), the Company shall pay the Employee all accrued and unpaid base
salary through the Employee’s date of termination and any vacation that is
accrued but unused as of such date. The Employee shall not be eligible for any
severance or separation payments (including, but not limited to, those described
in Sections 5 and 7 of this Agreement) or any continuation of benefits (other
than those provided for under the Federal Consolidated Omnibus Budget
Reconciliation Act (“COBRA”)), or any other compensation pursuant to this
Agreement or otherwise. The Employee also shall have such rights, if any, with
respect to outstanding equity awards as may be provided under the agreement
applicable to each.



--------------------------------------------------------------------------------

4.2 Definition of “Good Reason”. For purposes of this Agreement, “Good Reason”
means the occurrence, without the Employee’s written consent, of any of the
events or circumstances set forth in clauses (a) through (c) below, provided,
however, that an event described in clauses (a) through (c) below shall not
constitute Good Reason unless it is communicated in writing, within 90 days of
the first occurrence of an event giving rise to the claim, by the Employee to
the Board or its successor and unless it is not corrected by the Company or its
successor within thirty (30) days of the Company’s receipt of such written
notice:

(a) the material diminution of the Employee’s duties, authority or
responsibilities;

(b) a material reduction in the Employee’s base salary; or

(c) a change by the Company in the location at which the Employee performs his
principal duties for the Company to a new location that is both (i) outside a
radius of 50 miles from the Employee’s principal residence and (ii) more than 30
miles from the location at which the Employee performed his principal duties for
the Company.

If the Company fails to timely correct an event of Good Reason, the termination
of Executive’s employment shall become effective 60 days after such notice is
received by the Company.

4.3 Definition of “Cause”. For purposes of this Agreement, “Cause” is defined
as: (i) a good faith finding by the Board (excluding the Employee, if
applicable) of (a) the Employee’s failure to (1) perform reasonably assigned
lawful duties or (2) comply with a



--------------------------------------------------------------------------------

lawful instruction of the Board so long as, in the case of (2), the instruction
is consistent with the scope and responsibilities of the Employee’s position, or
(b) the Employee’s dishonesty, willful misconduct or gross negligence, or
(c) the Employee’s substantial and material failure or refusal to perform
according to, or to comply with, the policies, procedures or practices
established by the Company or the Board and, in the case of (a) or (c), the
Employee has had ten (10) days written notice to cure his failure to so perform
or comply; or (ii) the Employee’s indictment, or the entering of a guilty plea
or plea of “no contest” with respect to a felony or any crime involving moral
turpitude.

5. Termination Without Cause; Resignation for Good Reason. If the Employee’s
employment with the Company is terminated by the Company without Cause (as
defined in Section 4.3), or by the Employee’s voluntary resignation for Good
Reason (as defined in Section 4.2), other than in connection with a Change in
Control (as defined in Section 7.2(a)), then the Employee shall be paid all
accrued and unpaid base salary and any accrued but unused vacation through the
date of termination. In addition, subject to the Employee’s execution and
non-revocation of a binding severance and mutual release agreement in a form
satisfactory to the Company (hereinafter, a “Severance Agreement”) and subject
to the terms and conditions of Section 18 of this Agreement, the Employee shall
be eligible to receive the following separation benefits:

5.1 (a) an amount equal to the product of (i) one twelfth (1/12) of the
Employee’s then-current annualized base salary (provided, however, that if
Employee’s employment is terminated by the Employee’s voluntary resignation for
Good Reason as a result of the Company’s material reduction of the Employee’s
base salary, then the Employee’s then-current annualized base salary shall refer
to his base salary as in effect immediately before such



--------------------------------------------------------------------------------

material reduction took effect) and (ii) six (6), less any amounts required to
be withheld under applicable law, which amount shall be payable in six
(6) substantially equal monthly installments, in accordance with the Company’s
payroll practices in effect from time to time beginning on the Payment
Commencement Date (as defined below); and (b) the amount of any bonus for the
prior year that was approved but not yet paid to the Employee at the time of the
Employee’s termination of employment, less any amounts required to be withheld
under applicable law, which amount shall be paid in a manner and timing
consistent with the payments to other similarly situated employees and
consistent with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) but in no event later than March 15 of the year
following the year of performance; provided, in both cases, that the Severance
Agreement has been executed and any applicable revocation period with respect
thereto has expired within sixty (60) days following the Employee’s date of
termination (such 60th day, the “Payment Commencement Date”); provided, however,
that if the 60th day following the Employee’s date of termination occurs in the
calendar year following the year of termination, then the Payment Commencement
Date shall be no earlier than January 1 of the year following the year of
termination; and

5.2 upon the Employee’s termination from employment pursuant to this Section 5,
the Company shall make contributions to the cost of COBRA (Consolidated Omnibus
Budget Reconciliation Act) coverage on behalf of the Employee and any applicable
dependents for a period of six (6) months after the Employee’s termination if
the Employee elects COBRA coverage, and only for so long as such coverage
continues in force; provided, however, that if the Employee commences new
employment and is eligible for a new group health plan, the Company’s
contributions toward COBRA coverage shall end when the new employment begins.



--------------------------------------------------------------------------------

The cost of COBRA shall be determined on the same basis as the Company’s
contribution to Company-provided health and dental insurance coverage in effect
immediately before termination of the Employee’s employment for an active
employee with the same coverage elections. At the end of the six (6) month
period, the Employee may continue such COBRA, if applicable, and shall be
responsible for all premiums thereafter.

6. Termination by Reason of Death or Disability.

6.1 If the Employee’s employment with the Company is terminated by reason of the
Employee’s death or Disability (as defined below), then the Employee (or his
estate, if applicable) shall be paid, within thirty (30) days of the date of the
Employee’s death or determination of Disability, all accrued and unpaid base
salary and any accrued but unused vacation through the date of termination.

6.2 For purposes of this Agreement, “Disability” shall mean the Employee’s
absence from the full-time performance of the Employee’s duties with the Company
for 180 consecutive calendar days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee’s legal representative.



--------------------------------------------------------------------------------

7. Termination Following Change of Control.

7.1 Benefits to Employee Upon a Change of Control Termination. In the event of a
Change of Control Termination (as defined in Section 7.2(c) below), the Employee
shall be entitled to all accrued and unpaid base salary and any accrued but
unused vacation through the date of termination. In addition, subject to the
Employee’s execution and non-revocation of a binding Severance Agreement and
subject to the terms and conditions of Section 18 of this Agreement, the
Employee shall be eligible to receive the following separation benefits:

(a) an amount equal to the product of (i) one twelfth (1/12) of the Employee’s
then-current annualized base salary (provided, however, that if Employee’s
employment is terminated by the Employee’s voluntary resignation for Good Reason
as a result of the Company’s material reduction of the Employee’s base salary,
then the Employee’s then-current annualized base salary shall refer to his base
salary as in effect immediately before such material reduction took effect) and
(ii) the Severance Period (as defined in Section 7.2(d) below), less any amounts
required to be withheld under applicable law, which amount shall be payable, in
full and in a lump-sum cash payment on the Payment Commencement Date; provided,
however, that if the Employee’s date of termination occurs prior to the closing
of the Change of Control, then the severance payable hereunder shall be paid in
the manner set forth in Section 5.1(a); and

(b) an amount equal to the product of (i) the Employee’s target
performance-based annual bonus pursuant to Section 3.2 for the year in which the
Employee’s date of termination occurs and (ii) a fraction, the numerator of
which is the number equal to the Severance Period and the denominator of which
is twelve (12), less any amounts required to be withheld under applicable law,
which amount shall be payable, in full and in a lump-sum cash payment on the
Payment Commencement Date;

(c) contributions to the cost of COBRA coverage as provided in section 5.2
hereof, provided that in the event of a Change of Control Termination, such
contributions shall last for the duration of the Severance Period; and

(d) full and immediate vesting of any equity awards subject to time-based
vesting that are outstanding at the time of the termination of the Employee’s
employment. Any of the Employee’s outstanding awards at the time of the
termination will remain exercisable following termination to the extent set
forth in the applicable award agreements.



--------------------------------------------------------------------------------

7.2 Key Definitions. As used herein, the following terms shall have the
following respective meanings:

(a) “Change in Control” means an event or occurrence set forth in any one or
more of subsections (i) through (iii) below (including an event or occurrence
that constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection), provided that such event
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i):

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) more than 50% of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); or

(ii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company in one or a
series of transactions (a “Business Combination”), unless, immediately following
such Business Combination, all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting



--------------------------------------------------------------------------------

Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; or

(iii) approval by the stockholders of the Company of a complete or substantially
complete liquidation or dissolution of the Company.

(b) “Change in Control Date” means the first date during the period of time the
Employee is employed pursuant to this Agreement on which a Change in Control
occurs. Anything in this Agreement to the contrary notwithstanding, if (a) a
Change in Control occurs, (b) the Employee’s employment with the Company is
terminated prior to the date on which the Change in Control occurs, and (c) it
is reasonably demonstrated by the Employee that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with or in anticipation of a Change in Control, then for all purposes of this
Agreement the “Change in Control Date” shall mean the date immediately prior to
the date of such termination of employment.



--------------------------------------------------------------------------------

(c) Change of Control Termination occurs where the Employee is terminated
without Cause (as defined in Section 4.3) or resigns for Good Reason (as defined
in Section 4.2), in either case within twelve (12) months following the Change
in Control Date.

(d) “Severance Period” means six (6) months plus one (1) additional month for
each year of service by the Employee with the Company, up to a maximum of nine
(9) months.

8. Mitigation. The Employee shall not be required to mitigate the amount of any
payment or benefits provided for in Sections 5 or 7 by seeking other employment
or otherwise except with regard to medical and dental coverage if new employment
is obtained.

9. Survival. The provisions of Sections 5 and 7 shall survive the termination of
this Agreement for any reason.

10. Invention and Non-Disclosure Agreement. The Employee and the Company
acknowledge (a) that they have entered into an Invention and Non-Disclosure
Agreement and (b) the continuing effectiveness of such Invention and
Non-Disclosure Agreement.

11. Notices. Any notices delivered under this Agreement shall be deemed duly
delivered three (3) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one (1) business day after
it is sent for next-business day delivery signature required via a reputable
nationwide overnight courier service, to the Company’s address set forth in the
introductory paragraph hereto or to the home address of the Employee then on
file with the Company, as applicable. Either party may change the address to
which notices are to be delivered by giving notice of such change to the other
party in the manner set forth in this Section 11.



--------------------------------------------------------------------------------

12. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

13. Entire Agreement. This Agreement and all exhibits hereto constitute the
entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

14. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflict of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the Commonwealth of Massachusetts (or, if
appropriate, a federal court located within the Commonwealth of Massachusetts),
and the Company and the Employee each consents to the jurisdiction of such a
court. The Company and the Employee each hereby irrevocably waive any right to a
trial by jury in any action, suit or other legal proceeding arising under or
relating to any provision of this Agreement.

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Employee are personal and shall not be assigned by him.



--------------------------------------------------------------------------------

17. Acknowledgment. The Employee states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Employee further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act.

18. Payments Subject to Section 409A. Subject to the provisions in this
Section 18, any severance payments or benefits under this Agreement shall begin
only upon the date of the Employee’s “separation from service” (determined as
set forth below) which occurs on or after the date of termination of the
Employee’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Employee under this Agreement:

(a) It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”). Neither the Company nor the Employee shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

(b) If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.



--------------------------------------------------------------------------------

(c) If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is a “specified employee” (within the meaning of
Section 409A), then:

(i) Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation §
1.409A-1(b)(4) to the maximum extent permissible under Section 409A and shall be
paid in the manner (and at the times) set forth in this agreement; and

(ii) Each installment of the severance payments and benefits due under this
Agreement that is not described in paragraph c(i) above and that would, absent
this subsection, be paid within the six-month period following the Employee’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Employee’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Employee’s separation from
service and any subsequent installments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
§ 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Employee’s second taxable year following the taxable year in which the
separation from service occurs.



--------------------------------------------------------------------------------

(d) The determination of whether and when the Employee’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation § 1.409A-1(h).

(e) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Employee’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(f) Notwithstanding anything herein to the contrary, the Company shall have no
liability to the Employee or to any other person if the payments and benefits
provided hereunder that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

19. Miscellaneous.

19.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.



--------------------------------------------------------------------------------

19.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

19.3 In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

CERULEAN PHARMA INC. By:  

/s/ Oliver S. Fetzer

Title:  

President & CEO

EMPLOYEE

/s/ Christopher D. T. Guiffre

Christopher D. T. Guiffre